DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 14 December 2020.
Claims 1-20 are pending and have been presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by LI (U.S. Patent Application Publication #2019/0095134).


1. LI discloses A semiconductor device comprising: a first chip electrically connected to a terminal to which a signal from a host is input (see [0056], [0058]: controller 142 can receive read and write requests from a host); a second chip to which the first chip is electrically connected (see [0049]: controller is connected to multiple flash dies in parallel, one flash die for each channel); and a third chip to which the first chip is electrically connected in parallel with the second chip (see [0049]: controller is connected to multiple flash dies in parallel, one flash die for each channel), wherein the first chip includes: a first buffer memory corresponding to the second chip; and a second buffer memory corresponding to the third chip (see [0052]-[0053]: controller includes an integrated accumulation buffer, the buffer is divided into segments with each segment corresponding to a channel and the attached flash die), the second chip includes a third buffer memory (see [0054]: each flash die can include a page buffer), the third chip includes a fourth buffer memory (see [0054]: each flash die can include a page buffer), a capacity of the first buffer memory is equal to or larger than a capacity of the third buffer memory, and a capacity of the second buffer memory is equal to or larger than a capacity of the fourth buffer memory (see [0050], [0052]-[0054]: the accumulation buffer can accumulate a block of data while the page buffer can store a page of data; [0033] a block contains multiple pages and is therefore larger than a page).

2. The semiconductor device according to claim 1, wherein each of the second chip and the third chip is a memory chip (see [0049]: NAND dies are memory chips), the capacity of the first buffer memory is an integral multiple of a data size which is a unit of reading data in the second chip, and the capacity of the second buffer memory is an integral multiple of a data size which is a unit of reading data in the third chip (see [0033]: reading and writing is performed on a page level; [0052]-[0054]: the accumulation buffer can hold a block of write data; [0056]: the read buffer can hold a page of data, this would be a 1x integral multiple).

3. The semiconductor device according to claim 2, wherein the capacity of the third buffer memory is the data size which is the unit of reading data in the second chip, and the capacity of the fourth buffer memory is the data size which is the unit of reading data in the third chip ( see [0056]: the read buffer can hold a page of data, this would be a 1x integral multiple).

4. The semiconductor device according to claim 2, wherein the first chip is configured to issue a command to the second chip, the second chip is configured to read data in response to the command and transmit the data to the first chip, and the first chip is configured to store the data received from the second chip into the first buffer memory (see [0056]: a read operation causes the controller to read data from the memory, store the read data in a buffer, then transmit that read data to the host).

10. The semiconductor device according to claim 4, wherein the first chip is configured to supply a first signal to the second chip in response to the issuance of the command (see [0056]: read command), and the second chip is configured to read data in response to the command and the first signal and transmit the data to the first chip (see [0056]: data read from the flash is transmitted to the controller).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (U.S. Patent Application Publication #2019/0095134) in view of SATO (U.S. Patent Application Publication #2019/0362761).

11. The semiconductor device according to claim 10 (see LI above), wherein the first chip includes: a data terminal; and a plurality of flip-flops electrically connected between the first buffer memory and the data terminal, and the first chip is configured to save data of the plurality of flip-flops during a first period in which the first signal is deactivated, and restore the saved data during a second period in which the first signal is activated (see SATO below).
SATO discloses the following limitations that are not disclosed by LI: a data terminal (see [0104]: receiving command and write data); and a plurality of flip-flops electrically connected between the first buffer memory and the data terminal (see [0097]: XDL and SDL latch circuits), and the first chip is configured to save data of the plurality of flip-flops during a first period in which the first signal is deactivated, and restore the saved data during a second period in which the first signal is activated (see [0106]-[0111]: when a read command is received, the program operation is suspended, data from the XDL circuit is saved to the SDL circuit, when the read is complete the data is restored).  This arrangement allows for program operations to be suspended and resumed, thereby enhancing performance of the memory system (see [0132]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify LI to include flip-flops to implement suspension of program operations, as disclosed by SATO.  One of ordinary skill in the art would have been motivated to make such a modification to enhance the performance of the memory system, as taught by SATO.  LI and SATO are analogous/in the same field of endeavor as both references are directed to reading and writing to solid state storage.

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (U.S. Patent Application Publication #2019/0095134) in view of YANAGIDARIA (U.S. Patent Application Publication #2017/0357581).

16. The semiconductor device according to claim 1 (see LI above), further comprising: a plurality of the second chips that are stacked with each other; and a plurality of the third chips that are stacked with each other (see YANAGIDARIA below).
YANAGIDARIA discloses the following limitations that are not disclosed by LI: a plurality of the second chips that are stacked with each other; and a plurality of the third chips that are stacked with each other (see [0050]: a plurality of memory chips stacked on a substrate).  A stack of memory chips reduces the area of the memory package (see [0050]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify LI to create a stack of memory chips, as disclosed by YANAGIDARIA.  One of ordinary skill in the art would have been motivated to make such a modification to reduce the area of the memory package, as taught by YANAGIDARIA.  LI and YANAGIDARIA are analogous/in the same field of endeavor as both references are directed to solid state memory.

17. The semiconductor device according to claim 16, further comprising: a first channel that electrically connects the first chip and the plurality of the second chips; and a second channel that electrically connects the first chip and the plurality of the third chips (see LI [0049]: each flash die is connected to the controller via a memory channel).

18. The semiconductor device according to claim 17, wherein the first chip is configured to control the first channel independently of the host in response to a request for the second chip received from the host, and the first chip is configured to control the second channel independently of the host in response to a request for the third chip received from the host (see LI [0052]-[0053], [0056]: the controller can transmit data over each channel independently).

19. The semiconductor device according to claim 18, wherein the request for the second chip is a data output request with respect to the second chip, and the request for the third chip is a data output request with respect to the third chip (see LI [0056]: read request is an output request, since data is output from the chip to the controller).

Allowable Subject Matter
Claims 5-9, 12-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136